               Case 2:11-cv-01650-DSC Document 36 Filed 02/03/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA, et al.,    )
                                     )
                  Plaintiffs,        )                  Civil Action No. 2:11-cv-01650-DSC
                                     )
            v.                       )                  Judge David S. Cercone
                                     )
ESSROC CEMENT CORP.,                 )                  (Electronic Filing)
                                     )
                  Defendant.         )
___________________________________ )


                      UNOPPOSED MOTION TO REOPEN CIVIL ACTION


          Plaintiff United States respectfully moves this Court to issue an Order reopening this

civil action for the purpose of presenting for Court approval a modification of the Consent

Decree. In further support of this Motion, the United States avers:

Background

          1.       On December 29, 2011, Plaintiffs filed a Complaint and Notice of Lodging of

Proposed Consent Decree in the above-captioned case.

          2.       On February 14, 2012, Plaintiffs filed a Motion for Entry of Consent Decree and a

Brief in Support of said Motion.

          3.       On February 16, 2012, the Court approved the Consent Decree, and the case was

closed.

          4.       The Court has since reopened the case four times to consider (and ultimately

approve) modifications to the Consent Decree and a settlement of stipulated penalties under the

Consent Decree.



                                                   1
            Case 2:11-cv-01650-DSC Document 36 Filed 02/03/20 Page 2 of 4



Basis To Reopen

       5.       Now the United States moves that this action be reopened so that the Parties can

present for Court approval a Fourth Modification to the Consent Decree. If the Court approves

this Motion, Plaintiffs will submit the proposed Fourth Modification to the Court, accompanied

by a motion and brief requesting that the Court approve the modification.

       6.       The undersigned counsel has advised counsel for the Parties affected by this

motion of the motion, and counsel for original defendant Lehigh Hanson (formerly Essroc) and

new party Argos San Juan have indicated that they agree with the relief sought by this motion.

       WHEREFORE, based on the above, the United States respectfully requests that this

Court reopen the above-captioned case so that the Parties may seek approval of the Fourth

Modification.


                                             Respectfully submitted,


                                             BRUCE S. GELBER
                                             Deputy Assistant Attorney General
                                             Environment and Natural Resources Division


                                             s/Thomas A. Benson
                                             THOMAS A. BENSON
                                             Senior Attorney
                                             Environmental Enforcement Section
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Ben Franklin Station
                                             Washington, D.C. 20044
                                             (202) 514-5261


                                             SCOTT W. BRADY
                                             United States Attorney
                                             Western District of Pennsylvania



                                                 2
Case 2:11-cv-01650-DSC Document 36 Filed 02/03/20 Page 3 of 4



                           s/Paul E. Skirtich
                           PAUL E. SKIRTICH
                           Assistant United States Attorney
                           U.S. Post Office and Courthouse
                           700 Grant Street
                           Suite 400
                           Pittsburgh, PA 15219
                           PA. ID. No. 30440




                              3
         Case 2:11-cv-01650-DSC Document 36 Filed 02/03/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on counsel of
record in this matter by the Court’s ECF system, and, in addition, that I served a true and correct
copy on the counsel below by email.



Brian Montag
Outside Counsel to Essroc Cement Co.
K&L Gates LLP
One Newark Center, 10th Fl.
1085 Raymond Blvd.
Newark, NJ 07102


Steven Kohl
Outside Counsel to Argos Puerto Rico
Warner Norcross & Judd
2000 Town Center, Suite 2700
Southfield, Michigan 48075-1318




                                                 4
